Citation Nr: 1208541	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not been shown to be causally or etiologically related to active service.  

2.  The Veteran's tinnitus has not been shown to be causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of his appeal.  The report from that examination reflect that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered a diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, like sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims has held that for service connection to be awarded, there must be: 1) medical evidence of a current disability; 2) medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Veteran first claimed entitlement to service connection for bilateral hearing loss and tinnitus in December 2006.  The RO denied entitlement to service connection for both conditions in a March 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in March 2009.  In August 2009 the RO issued a Statement of the Case (SOC), and in September 2009 the Veteran filed a Substantive Appeal (VA Form 9).  

The relevant evidence of record includes service treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  The Veteran's service treatment records show that he had normal hearing on his induction physical examination in June 1969.  The Veteran's separation physical examination from November 1969 does not indicate any difficulty with hearing.  That examination record does indicate other medical problems, including findings of rhinitis and asthma.  In an October 1969 report of medical history the Veteran denied having had any problems with hearing loss.  

In May 1978 the Veteran filed a claim of entitlement to service connection for asthma and rhinitis.  He did not reference any tinnitus or hearing loss at that time.  

The first evidence of either hearing loss or tinnitus is from September 2006, where the Veteran reports having ringing in his ears.  An audiological note from October 2006 indicates that the Veteran had mild to severe sensorineural hearing loss bilaterally.  Additional VA treatment records from June 2006 note that the Veteran had been diagnosed with ataxia secondary to alcoholic cerebellar degeneration and neuropathy.  A neuropsychological noted indicate a diagnosis of "alcohol related amnestic disorder (possibly exaggerated)."  

In a June 2007 statement the Veteran reported that he was exposed to machine gun fire and numerous explosions while in service and that he did not use hearing protection.  He also stated that this marked the beginning of his hearing loss and tinnitus.  

In March 2008 the Veteran was afforded a VA examination in support of his claim.  The Veteran reported decreased hearing and tinnitus for many years, stating that it began in service during basic training when he was around explosions and machine gun fire.  He denied having been treated for any hearing loss prior.  The VA examiner noted that the Veteran's medical history was significant for ataxia and neuropathy.  The examiner also noted that the Veteran had noise exposure post-service while in law enforcement and security.  The examiner diagnosed the Veteran with borderline normal to mild sensorineural hearing loss through 1000 Hz, with a moderate dropping to a moderately-severe/severe high frequency sensorineural hearing loss at 2000-8000 Hz, bilaterally.  The examiner noted that the first record of any hearing difficulty was in 2006 and that, while the Veteran stated that his hearing loss and tinnitus began during service, he could not date its onset or relate it to any specific event.  The examiner opined that it was not likely that the Veteran's hearing loss and tinnitus were related to incidents in military service.  In his rationale the examiner noted that the Veteran's first claim for hearing loss and tinnitus was filed more than 35 years after service.  He also noted the lack of any audiological data linking his current hearing loss and tinnitus to service until 2006, the lack of any past hearing aid use and the lack of any contentions regarding hearing loss or tinnitus in the 1982 claim.  He cited the Veteran's medical history of alcoholism resulting in cerebellar ataxia and his report of past "small strokes," noting that those can also lead to hearing loss and tinnitus.  Finally, he noted that the Veteran was unable to cite any specifics regarding the onset of his hearing loss or tinnitus and that the Veteran had only four months of military noise exposure and a much longer history of civilian noise exposure in law enforcement.  

In January 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he was exposed to rifle, shotgun, pistol and machine gun fire, along with explosions that occurred only inches from him, for several months.  He stated that at no point did he wear any type of ear protection.  He stated that his ears began ringing at that time.  He denied having done any type of work after service where he would have had any type of noise exposure, but that if he was exposed to any noise after service he was required to wear ear protection.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's assertions of experiencing tinnitus and hearing loss are found to be capable of lay observation, and thus constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must now consider the credibility of such evidence.  In this case, the Board finds that the Veteran's statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In this regard, the Board notes that there is an absence of documentation regarding the presence of any hearing loss or tinnitus for years following service and that this weighs against the credibility of the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of time with absence of medical complaints for a condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 256 (1991) (affirming the Board's denial of service connection where the Veteran failed to account for a lengthy period of time between service and initial symptoms of disability).  Moreover, the Board notes that the Veteran denied having any type of hearing loss or difficulties with his ears on his separation examination.  In light of these factors, any current statements to the effect that he has had hearing loss and tinnitus since service, while competent, are not deemed to be credible.  

Even though the Veteran had exposure to acoustic trauma in service, the medical evidence does not show any findings of hearing loss or tinnitus until 2006, which is more than 35 years after the Veteran's discharge from service.  The Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309, as the first diagnosis of hearing loss is not until many years after service.  The record also does not show any probative evidence of chronic symptomatology of hearing loss and tinnitus since service.  Moreover, with regard to entitlement to service connection on a direct basis, the Board notes that there is a lack of documented or claimed continuous symptomatology since active service.  The lack of documented complaints or treatment for more than 35 years following his military discharge is highly probative.  Accordingly, continuity of symptomatology is not established.  

Finally, the Board also notes that the record contains a VA examination report where an examiner determined that it was less likely than not that either hearing loss of tinnitus began during service or are otherwise related to service and presented a thorough rationale for his opinion.  As such, and due to the Veteran's denial of having ear trouble or hearing loss during service on his separation examination, an association between current hearing loss and tinnitus is not established by either the competent evidence or the Veteran's own statements.

In sum, the medical evidence received indicates that the Veteran's tinnitus and bilateral hearing loss began after service and are not otherwise related to in-service noise exposure or any other incident of service.  The Board notes the Veteran's sincere belief that his tinnitus and hearing loss were caused by in-service acoustic trauma, but the Veteran, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as discerning the etiology of those conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Accordingly, the most persuasive and probative evidence of record fails to demonstrate that the Veteran has bilateral hearing loss or tinnitus that began during active service or are causally related to any incident of active service.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable and the Board finds that service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


